DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13-14, and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a set of at least a patch” in claims 1, 2, and 13  is used by the claims to mean “a set of at least a single item—e.g., a patch,” while the accepted meaning of a “set” is “a collection of items—e.g., more than one patch.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10, 12-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2018/0035134, referred to herein as “Pang”) in view of Boyce (US 2017/0347084, referred to herein as “Boyce”).

	Regarding claim 1, Pang discloses: A method of encoding data representative of a 3D scene (Pang: paragraph [0340], disclosing 3D coding), the method comprising: 
- encoding… first data representative of texture of the 3D scene visible according to a first viewpoint, the first data being arranged in a plurality of first tiles of a first frame, a part of the 3D scene being associated with each first tile of the plurality of first tiles (Pang: Fig. 52, paragraph [0319], disclosing encoding of viewing direction originating from a vantage point in tiles); 
- encoding… second data representative of depth associated with points of the 3D scene, the second data being arranged in a plurality of second tiles of a second frame, wherein the total number of second tiles of the second frame being greater than the total number of first tiles of the first frame (Pang: Figs. 57A-57D, paragraph [0386], disclosing encoding multiple depth layer maps divided into tiles—e.g., suggesting more depth tiles than for example for the vantage point encoding of Fig. 52), 
wherein for each first tile of at least a part of the plurality of first tiles: 
a set of second tiles comprising at least one second tile of the plurality of second tiles is allocated to each first tile of at least a part of the plurality of first tiles (Pang: Fig. 47, paragraphs [0388] and [0389], disclosing generation of specified tiles; paragraph [0393], disclosing use of additional tiles outside of a viewport); 
a set of at least a patch is arranged in the set of second tiles, each patch corresponding to a two-dimensional parametrization of a group of 3D points comprised into the part of the 3D scene associated with said each first tile and comprising second data representative of depth associated with the 3D points of the group (Pang: paragraph [0351], ; 
- encoding… at least an instruction to extract at least a part of said first data and second data… (Pang: Fig. 39, paragraph [0342], disclosing encoding of instructions for extracting a video data—e.g., including first and second data).
Pang does not explicitly disclose encoding into at least a first track, into at least a second track, and into at least a third track as well as extracting from at least a part of said at least a first track and at least a second track.
However, Boyce discloses encoding into at least a first track, into at least a second track, and into at least a third track as well as extracting from at least a part of said at least a first track and at least a second track (Boyce: Fig. 5, paragraphs [002]9 through [0032], disclosing a multi-layer video encoder; Figs. 7 and 8, paragraphs [0055] and [0057], disclosing coding of virtual reality information into multiple layers—e.g., including a first track, a second track, and a third track—and extracting information from said layers).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the layered coding of Boyce in the method of Pang.
One would have been motivated to modify Pang in this manner in order to improve coding efficiency by showing a viewer only a region of interest (Boyce: paragraph [0004]). Additionally, both Pang and Boyce are directed to the coding of virtual reality video (Pang: paragraph [0009]; Boyce: paragraph [0002]).

Regarding claim 2, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

claim 3, Pang and Boyce disclose: The method according to claim 1, wherein said each patch further comprises third data representative of texture associated with the 3D points of the group, the third data being encoded into said at least a second track (Pang: paragraph [0343], disclosing use of texture associated with the 3D information; Boyce: Figs. 7 and 8, paragraphs [0055] and [0057], disclosing coding of virtual reality information into multiple layers and extracting information from said layers).
The motivation for combining Pang and Boyce has been discussed in connection with claim 1, above.

Regarding claim 8, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 9, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 10, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 12, Pang and Boyce disclose: The method according to claim 8, wherein at least a part of the 3D scene is rendered according to the first and second data (Pang: paragraph [0161], disclosing generation of a 3D model of the scene).

Regarding claim 13, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

claim 14, Pang and Boyce disclose: A non-transitory processor readable medium having stored therein instructions for causing a processor to perform at least the steps of the method according to claim 1 (Pang: paragraph [0465]).

Regarding claim 15, the claim recites analogous limitations to claim 14, above, and is therefore rejected on the same premise.

Regarding claim 16, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 23, the claim recites analogous limitations to claim 12, above, and is therefore rejected on the same premise.

Allowable Subject Matter
Claims 4-7, 11, 17-20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484